Citation Nr: 0019050	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1947 and from August 1950 to August 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

The veteran has a current diagnosis of PTSD based on his 
claims that he was exposed to combat stressors during his 
tour in Korea.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the claims file contains a February 1998 
VA Medical Center report which provides a diagnosis PTSD.  
This diagnosis is supported by the veteran's recount of his 
in-service stressors.  The Board finds that the veteran has 
met his burden of submitting a well-grounded PTSD claim 
because he has submitted medical evidence of a current 
disability; lay evidence (presumed to be credible to 
establish well-groundedness) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability, in the form of diagnoses by 
VA medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 
5 Vet. App. 19, 21 (1993).  Once a veteran has submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim is well-grounded, the 
veteran's initial burden has been met, and VA is obligated 
under 38 U.S.C. § 5107(a) to assist the veteran in developing 
the facts pertinent to the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom.  Epps v. West, 
118 S. Ct. 2348 (1998). 


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat, or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

Although the veteran has stated that he was involved in an 
ambush while on a convoy, as well as some sort of "tank 
action" at a pontoon bridge, the record currently before the 
Board is insufficient to verify these claimed stressors or to 
determine whether the veteran was engaged in combat with the 
enemy.  The Board finds that a request to the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
the units' histories would be useful in attempting to verify 
the veteran's claimed stressors.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the Board finds that 
further development with respect to the issue on appeal in 
this case is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO initially should contact the 
veteran and again ask him to provide any 
additional information regarding the unit 
to which he was assigned in Korea and his 
claimed stressors.  The RO should review 
the veteran's claims file and prepare a 
summary of his claimed in-service 
stressors, including the ambushes 
identified in his February 1998 medical 
examination, along with any new evidence 
provided by the veteran.  The RO should 
then contact the USASCRUR to determine 
whether there is credible supporting 
evidence that the specific stressor or 
stressors actually occurred.  

2.  If and only if, the RO determines 
that any of the veteran's claimed 
stressors have been verified, the RO 
should also ask the veteran to prepare a 
detailed list of all sources (VA and non-
VA) of evaluation and treatment for PTSD 
since separation from service.  (NOTE: If 
the claimed stressors can not be 
verified, the RO should proceed to 
readjudicate the case as contemplated in 
paragraph 5, below.)  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  If 
some records are not obtained the veteran 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  

3.  The veteran should be scheduled for a 
psychiatric examination.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not the veteran 
meets the diagnostic criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, to 
support the diagnosis of PTSD; and if so, 
the examiner should specify which in-
service stressor(s) support the 
diagnosis.  The examiner should support 
all opinions with a discussion of medical 
principles as applied to the medical 
evidence in this case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination. 

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  After completion all of the 
development specified in paragraph 3, 
above, or if no stressor is verified, the 
RO should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


